DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 18, 2019 has been entered.
 
Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12/400,951, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The instant claims are generally directed towards Figure 8 of the disclosure. This figure and corresponding description are not taught in the 12/400,951 application. Accordingly, claims 1, 3, 5-8, 10-15 are not entitled to the benefit of the prior application. Instead, the earliest date for which support of the claims is provided is application 61/330,024 which gives the instant claims the priority date of April 30, 2010.

Status of Claims
Claims 1, 3, 5-8, 10-15 are pending.

Drawings




The drawings submitted December 18, 2019 are objected to because they delete a key component from the original drawings, that being the core of Figure 8 and therefore introduce new matter.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Specification





The amendments filed December 18, 2019 and July 8, 2019 are objected to under 35 U.S.C. 132(a) because they introduce new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
In amended par. 0055 (December 18, 2019 amendment as compared to originally filed disclosure), “The winding configuration of coil assembly 214A can provide an ability to maximize an amount of coil windings on a base wire (or core) 219 while working towards minimizing an overall outer dimension or size of an instrument.” was deleted. (emphasis added)

Also in amended par. 0055 (July 8, 2019 amendment as compared to the originally filed disclosure), “In this regard, because of the general clearance provided by a cylindrical coil assembly positioned adjacent to an outer diameter of the tubular structure 223, a gap or space 221 on either end of the coil can include larger windings without effectively increasing the overall outer diameter of the entire assembly.” was amended. (emphasis added) 
Having “larger” windings or increased “diameter” windings is not the same thing as having “additional” or a greater “amount” of windings. In the original configuration, the differences in coil diameter arose from having different numbers of coil windings (e.g. by wrapping portions of a core more times compared to other portions of the core). In the amended configuration, the differences in diameter arise from having the same number of coil windings along the length of the core but with different diameters (e.g. by first wrapping on an irregular shaped mandrel). These embodiments are distinctly different.
In addition, the drawings delete the core from Figure 8, which is considered new matter for the same reasons above.
Applicant is required to cancel the new matter in the reply to this Office Action and revert to the originally disclosed invention.


Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-8, and 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 has been amended to include “wherein a diameter of the first tracking coil between the first and second ends is different from a diameter at the first and second ends and wherein a depression of the first tracking coil has a smaller outer diameter than the opposed ends of the first tracking coil.” of which is pictured in Figure 8.

Independent claim 10 has been amended to include “wherein the tracking coil has larger windings at the first and second ends of the tracking coil than at the center of the tracking coil.” For the same reasoning as for claim 1 above, the scope of the amended claim is not supported by the original disclosure. This is considered new matter. 

Claims 1, 3, 5-8, and 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a surgical instrument with a specific tracking coil. 
Claim 1 is directed towards a tracking coil that extends “circumferentially about the elongated body and between a first end and a second end of the first tracking coil and having an overall non-linear shape to conform to a surface of the elongated body, 
Independent claim 10 is directed towards a tracking coil with a first side having “a concave shape that matches a convex shape of the exterior surface of the sleeve, the second side has a planar shape, wherein the tracking coil has larger windings at the first and second ends of the tracking coil than at the center of the tracking coil”.
The claimed configuration is shown in Figure 8.


    PNG
    media_image1.png
    495
    537
    media_image1.png
    Greyscale

Annotated Figure 8 with arrow added to point to Examiner’s interpretation of “core” of tracking device, as indicated by the symmetrical rectangular shape. Applicant agrees this element is the core, as submitted by amended drawings July 8, 2019.



prima facie case are discussed below.
(1) Level of skill and knowledge in the art/predictability in the art:
The level of skill in the radiofrequency (RF) tracking art is high. In particular, methods for making and using RF tracking devices for tracking medical instruments were well known in the art at the time of the invention. At the same time, it was not within the skill of the art to provide asymmetrical coil windings around a symmetrical core, which is the only description suggested of the claimed tracking device. One would predict coil windings around a symmetrical core to also have a symmetrical shape.

(2) Scope of the invention in disclosure:
The only description of Figure 8 is provided below from par. 0055 of the original disclosure:
[0055]  With additional reference to Figures 8 and 9, two exemplary coil assemblies 214A and 214B having alternative winding configurations are illustrated operatively associated with an exemplary tubular structure 223 of an exemplary instrument. Coil assemblies 214A and 214B can each include an overall non-linear shape as compared to the overall cylindrical configuration of coils assemblies 214 shown in Figure 5. Coil assembly 214A can include a central arcuate depression or concavity 224 such that the depression 224 has a smaller outer diameter than opposed ends 225 of the plurality of windings, as generally shown in Figure 8. The winding configuration of coil assembly 214A can provide an ability to 

However, details of how the coil windings are wound to provide the shape as indicated is not provided. Without description, one of ordinary skill would not understand how additional coil windings could be made at the “gap or shape 221 on either end of the coil” to “include additional windings without effectively increasing the overall outer diameter of the entire assembly”. It would instead be expected that the additional windings would increase the diameter of the entire assembly, since the Figure 8 suggests that they are being wrapped around a symmetrical core. This contradicts what is disclosed. No description of the shape of the forming mandrel is provided except for the rectangular shape of the core as shown in the above annotated Figure 8. Further, Applicant’s disclosure provides that it is the amount of windings that causes the change in diameter. No other coil forming means is contemplated.

(3) Physical properties, (4) Functional characteristics, and (5) Method of making the claimed invention/actual reduction to practice:

	As described above, the specification does not appear to contain an actual reduction to practice but sets forth a prophetic method for increasing coil windings without effectively increasing the overall outer diameter of the entire assembly. Although the claims/disclosure may set forth some of the functional characteristics of the tracking coil device, there is no specific disclosure of the coil windings and core that permits the 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”). 
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.






Claims 1, 3, 5-8, and 10-15 are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims are drawn to a surgical instrument with a specific tracking coil. 
Claim 1 is directed towards a tracking coil that extends “circumferentially about the elongated body and between a first end and a second end of the first tracking coil and having an overall non-linear shape to conform to a surface of the elongated body, 
Independent claim 10 is directed towards a tracking coil with a first side having “a concave shape that matches a convex shape of the exterior surface of the sleeve, the second side has a planar shape, wherein the tracking coil has larger windings at the first and second ends of the tracking coil than at the center of the tracking coil”.
The claimed configuration is shown in Figure 8 as annotated above.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). See MPEP 2164):
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

 (A) The breadth of the claims:
Independent claim 1 has been amended to include “wherein a diameter of the first tracking coil between the first and second ends is different from a diameter at the first and second ends and wherein a depression of the first tracking coil has a smaller outer diameter than the opposed ends of the first tracking coil.” of which is pictured in annotated Figure 8 above.
One of ordinary skill in the art would recognize that there are two ways to vary the diameter of the coil configuration: 1) increase the number or amount of coil windings, and/or 2) increase the diameter of coil windings without changing the number of coil windings (e.g. wrap around a larger core or mandrel). Only option 1 is taught by the original disclosure (par. 0055 as recited above) but the claims include a genus encompassing either option.
Independent claim 10 has been amended to include “wherein the tracking coil has larger windings at the first and second ends of the tracking coil than at the center of the tracking coil.” For the same reasoning as for claim 1 above, the scope of the amended claim is partially supported in the disclosure as including the species of option 1 but as claimed, encompasses the genus of options 1 and 2.

(B) The nature of the invention and (C) state of the prior art
The natural characteristics of the invention include a wire which is wrapped around a central core or mandrel to form a coil with a distinctive shape. 


(D) Level of one of ordinary skill in the art and (E) Level of predictability in the art
The level of skill in the radiofrequency (RF) tracking art is high. In particular, methods for making and using RF tracking devices for tracking medical instruments were well known in the art at the time of the invention. At the same time, it was not within the skill of the art to provide asymmetrical coil windings around a symmetrical core, which is the only description suggested of the claimed tracking device. One would predict coil windings around a symmetrical core to also have a symmetrical shape. As a wire is wrapped around the core as shown in Fig. 8, for example, it would be expected to equally increase the diameter on both sides (i.e. symmetrical). Additional windings towards the ends as compared to the middle would cause the overall shape to be more like a dog-bone shape or symmetrical arcuate shape, as shown below.

    PNG
    media_image2.png
    99
    430
    media_image2.png
    Greyscale

Annotated Figure 8 with drawn in core as described in Applicant in par. 0055 and Figure 9. However, if the same core were actually wrapped with wire with more windings towards the ends than in the middle, the resulting shape would be the right-most image, i.e. a symmetrical arcuate shape.

(F) The amount of direction provided by the inventor; (G) The existence of working examples; (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The only description of Figure 8 is provided below from par. 0055 of the original disclosure (emphasis added):
[0055]  With additional reference to Figures 8 and 9, two exemplary coil assemblies 214A and 214B having alternative winding configurations are illustrated operatively associated with an exemplary tubular structure 223 of an exemplary instrument. Coil assemblies 214A and 214B can each include an overall non-linear shape as compared to the overall cylindrical configuration of coils assemblies 214 shown in Figure 5. Coil assembly 214A can include a central arcuate depression or concavity 224 such that the depression 224 has a smaller outer diameter than opposed ends 225 of the plurality of windings, as generally shown in Figure 8. The winding configuration of coil assembly 214A can provide an ability to maximize an amount of coil windings on a base wire while working towards minimizing an overall outer dimension or size of an instrument. In this regard, coil assembly 214A is shown in Figure 8 with the arcuate depression 224 substantially conforming to an outer surface 226 of the tubular structure 223 such that the coil assembly or assemblies 214A essentially nest around the outer surface 226 of the tubular structure. In this regard, because of the general clearance provided by a cylindrical coil assembly positioned adjacent to an outer diameter of the tubular structure 223, a gap or space 221 on either end of the coil can include additional windings without effectively increasing the overall outer diameter of the entire assembly. This can allow for greater or stronger sensitivity in the navigated space.

However, details of how the coil windings are wound to provide the shape as indicated is not provided. Without description, one of ordinary skill would not understand how additional coil windings could be made at the “gap or shape 221 on either end of the coil” to “include additional windings without effectively increasing the overall outer diameter of the entire assembly”. It would instead be expected that the additional windings would increase the diameter of the entire assembly as shown in the annotated figure above (right-most image). This contradicts what is disclosed. No description of 
Even if, for sake of argument, we contemplate a forming mandrel of the same shape as the coil shown in Fig. 8, how would this mandrel be removed to replace it with the rectangular core shown? This hypothetical mandrel, due to its asymmetrical shape, would be stuck inside the coil. There is no existence of any working example of a coil formed using a mandrel or formed by increased number of windings to arrive at the claimed shape. One of ordinary skill would not understand how to make the device by reading the disclosure, especially since conventional methods of forming a coil wouldn’t arrive at the claimed shape and using the disclosed method of increasing the amount of coil windings also wouldn’t arrive at the claimed shape.
Applicant explains how such a coil could be created (pages 11-12 of response filed December 18, 2019), such as “the asymmetrical coil may be formed by wrapping a conductive element around an asymmetrical core. As another example, the asymmetrical coil may be formed by wrapping a conductive element with varying diameters around a symmetrical core. As yet another example, the asymmetrical coil may be formed by wrapping a conductive element around a symmetrical core having asymmetrical standoff elements at each end of the symmetrical core. As yet another example, the asymmetrical coil may be formed by coiling a conductive element without use of a core.” However, none of these are disclosed. Instead, the disclosed core is symmetrical as shown in original Fig. 8. Wrapping a conductive element with varying 
The courts have stated that “tossing out the mere germ of an idea does not constitute enabling disclosure.” Genentech, 108 F.3d at 1366 (quoting Brenner v. Manson, 383 U.S. 519, 536 (1966) (stating, in context of the utility requirement, that “a patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion”)). “[R]easonable detail must be provided in order to enable members of the public to understand and carry out the invention.” Id.
In the instant case, such reasonable detail is lacking. Further experimentation would be necessary in order to discover how to wrap a coil in an asymmetrical shape around a symmetrical core as shown in Fig. 8. Further experimentation would also be necessary in order to discover how to wrap a coil in an asymmetrical shape to increase the number of windings towards the ends and arrive at the shape as shown in Fig. 8.
For all of these reasons, the specification fails to teach the skilled artisan how to make and use the claimed invention in its full scope without undue experimentation.

Response to Arguments










Applicant's arguments filed December 18, 2019 have been fully considered but they are not persuasive.
Newly submitted drawings are objected to for eliminating a key component of the invention and introducing new matter.
The newly submitted amendment to the specification is objected to for containing new matter. Applicant argues there is clear support for “larger” windings in the application in Fig. 8 and original par. 0055. It is agreed there is support for “larger” windings, however, there is not support for a genus disclosure that encompasses multiple non-disclosed species, as described in the objection to the specification above. The disclosure cannot be broadened or altered in such a way.
In response to the 112(a) rejection raised in the previous office action, Applicant has amended the specification and claims. Further, Applicant explains how such a coil could be created (pages 11-12), such as “the assymetrical coil may be formed by wrapping a conductive element around an asymmetrical core. As another example, the asymmetrical coil may be formed by wrapping a conductive element with varying diameters around a symmetrical core. As yet another example, the asymmetrical coil may be formed by wrapping a conductive element around a symmetrical core having asymmetrical standoff elements at each end of the symmetrical core. As yet another example, the asymmetrical coil may be formed by coiling a conductive element without use of a core.” However, none of these are disclosed. The only device disclosed isn’t enabled (i.e. increasing the number of windings, as taught by the original disclosure in In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). In this instance, there is no enabled method of making the claimed invention to arrive at the genus of the claimed invention or the species as shown in Fig. 8. Please see MPEP 2163 and 2164 for more information.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10492868 to Hartmann teaches asymmetrically wrapped coils (Fig. 8-9) and demonstrates an enabling disclosure for such.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408.  The examiner can normally be reached on Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799